Motion for Rehearing Granted, Memorandum Opinion filed July 3, 2012,
Withdrawn, Appeal Reinstated, and Order filed October 4, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00512-CR
                                    ____________

                    RONALD DEAN GOODWIN, JR., Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 405th District Court
                              Galveston County, Texas
                          Trial Court Cause No. 08CR1047


                                        ORDER

       On July 3, 2012, this Court issued an opinion dismissing this appeal. On July 17,
2012, appellant filed a motion for rehearing. The motion is granted.

       This Court’s opinion filed July 3, 2012, is withdrawn, and our judgment of that
date is vacated. The appeal is ordered reinstated.



                                          PER CURIAM
Panel consists of Justices Boyce, Christopher, and Jamison.